Citation Nr: 1619207	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-17 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction associated with adenocarcinoma of the prostate, status post prostatectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for adenocarcinoma of the prostate, status post prostatectomy (referred to herein as prostate cancer residuals).    

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran requested a hearing before the Board sitting in Nashville, Tennessee.  The Veteran, however, failed to appear as scheduled in November 2015, and no request for postponement or rescheduling was received.  Because the Veteran's representative was not notified of the scheduled hearing, a clarification letter was sent to the Veteran and his representative in March 2016, but no response was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of entitlement to an increased rating for prostate cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction is not productive of a penile deformity.

2.  Hypothyroidism is not related to exposure to herbicides or otherwise related to service.

3.  Neuropathy of the bilateral lower extremities is not related to exposure to herbicides or otherwise related to service, nor did it manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2015).

2.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regards to erectile dysfunction, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

With regards to the Veteran's hypothyroidism and neuropathy claims, insufficient notice was provided prior to the initial adjudication of his claims.  However, the April 2011 rating decision explained why the claims on appeal were denied; the contents of the absent notice were provided in a May 2012 statement of the case; and the Veteran's claim was subsequently readjudicated in supplemental statements of the case dated March 2014 and October 2014, curing the notice deficiency.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  The Veteran has prosecuted his appeal and submitted evidence and argument, which demonstrates actual knowledge of how to substantiate these claims.  As such, there is no prejudice to the Veteran in proceeding with appellate adjudication.  Indeed, a remand to provide notice of information that has already been provided and which the Veteran comprehends would serve no purpose but to prolong the appeal.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of adenocarcinoma residuals, including erectile dysfunction, in February 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to hypothyroidism and neuropathy, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that hypothyroidism or neuropathy is associated with service, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini, Supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Erectile Dysfunction

The Veteran claims an initial compensable evaluation for erectile dysfunction.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's erectile dysfunction is currently rated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.31.

VA treatment records indicate that as of December 2010 the Veteran was diagnosed with erectile dysfunction.  

The Veteran underwent a VA examination in February 2011.  He reported erectile dysfunction with partial erections since undergoing prostate surgery in 2005.  He denied penile deformity, and declined a physical genitourinary examination.

A June 2011 letter from the Veteran's private urologist indicated that he had been prescribed Viagra for his organic impotence secondary to prostate cancer.

The Board finds that a compensable rating is not warranted.  A higher rating under Diagnostic Code 7522 is warranted when there is a deformity of the penis.  The November 2011 VA examination report reflects that the Veteran denied penile deformity and declined a physical genitourinary examination.  The Veteran presented no evidence of penile deformity at any time, nor has he presented evidence of any symptom beyond erectile dysfunction, for which he receives a special monthly compensation.  For these reasons, the Board finds that a compensable rating for erectile dysfunction is not warranted.  


The Board has considered whether an extraschedular evaluation is warranted for the Veteran's erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by erectile dysfunction are exactly those contemplated by the special monthly compensation which the Veteran receives, and no referral for extraschedular consideration is required.



The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his erectile dysfunction is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Hypothyroidism and Neuropathy

The Veteran claims service connection for hypothyroidism and neuropathy of the bilateral lower extremities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  Early onset peripheral neuropathy has a recognized presumptive relationship with herbicide exposure, but it must manifest within one year of presumptive herbicide exposure for the relationship to be established.  38 C.F.R. § 3.307(a)(6)(ii).  Hypothyroidism is not among the diseases with a presumptive relationship to herbicide exposure.  38 C.F.R. § 3.309(e).  The Board notes that, absent a presumptive relationship with herbicides, the Veteran may establish service connection on a direct basis if the evidence shows that a current disability was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

For certain chronic diseases, including organic disease of the nervous system such as neuropathy, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any thyroid or neuropathy disabilities.  No such abnormalities were noted on the Veteran's October 1970 separation examination report, nor has the Veteran stated that these claimed disabilities manifested in service.

Private treatment records reflect that in January 2001 the Veteran was diagnosed with paresthesia of the right leg, etiology uncertain.  He reported a history of a "nerve" problem with his right buttock since the early 1980s.  He was diagnosed with cervical myelopathy in February 2001.  In March 2001, he underwent a C6 anterior cervical vertebrectomy and fusion.  He reported in April 2001 that he still suffered numbness and tingling around his legs, but it had much improved.  By June 2001 his gait had improved, though he still had some sensitivity in his lower extremities.  He reported that he no longer had problems with his lower extremities in August 2001.  In June 2005, the Veteran reported lower back pain radiating down to his legs.  In December 2006 and again in January 2008 the Veteran was diagnosed with neuropathic pain of the lower extremities secondary to cervical myelopathy.

Private treatment records further reflect that in February 2002, the Veteran was diagnosed with hypothyroidism and put on medication.  No etiology for the condition is reflected in the records.  

VA treatment records reflect diagnoses of hypothyroidism and neuropathy of the bilateral lower extremities in December 2010, with treatment thereafter.  Records do not reflect any relationship between these diagnoses and service or exposure to herbicides.  A January 2012 treatment record suggests that neuropathy is associated with back pain.

In his April 2011 notice of disagreement, the Veteran stated his belief that it was unfair that he was denied service connection for hypothyroidism and neuropathy because he did not file within a certain time period after service.  The Board notes that the denial was not based on when the Veteran filed, but rather was based in part on when his claimed disabilities had their onset.




In his July 2012 substantive appeal, the Veteran stated that even if a disability is not on the list of presumptive herbicide conditions, service connection may still be established by evidence.

With respect to hypothyroidism, the Board finds that there is no indication of a relationship to exposure to herbicides or to service.  Hypothyroidism is not a disability with a presumptive connection to exposure to herbicides, nor is there any competent evidence in the record indicating a relationship in the Veteran's case.  Indeed, there is no medical evidence on the record indicating a relationship with service or herbicides, nor does the Veteran state how or why he believes hypothyroidism is associated with exposure to herbicides or is otherwise related to service.  The Veteran is not competent to indicate a relationship between a disease and exposure to herbicides without providing a basis for such indication beyond speculation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For these reasons, the Board finds no indication in the record that hypothyroidism is associated with service or exposure to herbicides, and service connection must therefore be denied.

With respect to neuropathy of the bilateral lower extremities, the Board likewise finds that there is no indication of a relationship to exposure to herbicides or to service.  Early onset peripheral neuropathy has a presumptive relationship with exposure to herbicides, but only if it manifests within one year of such exposure.  Medical records do not reflect a diagnosis before January 2001, and at that point the Veteran reported that his neuropathy arose in the 1980s, at least ten years after separation from service.  The Board therefore finds that presumptive service connection cannot be granted to the Veteran.  Furthermore, as with hypothyroidism, the Veteran is not competent to assert a relationship with exposure to herbicides without some indication of a basis for such indication.  Unlike hypothyroidism, there is substantial medical evidence regarding the etiology of the Veteran's neuropathy, specifically establishing it as secondary to his nonservice-connected cervical myelopathy.  For these reasons, the Board finds no indication in the record that neuropathy of the bilateral lower extremities is associated with service or exposure to herbicides, and service connection must therefore be denied.


ORDER

An initial compensable rating for erectile dysfunction is denied.

Service connection for hypothyroidism is denied.

Service connection for neuropathy of the bilateral lower extremities is denied.


REMAND

In his April 2011 notice of disagreement, the Veteran expressed disagreement not only with his erectile dysfunction rating but also with his evaluation for prostate cancer residuals.  Despite never receiving a statement of the case on this issue, the Veteran again asserted his belief that this issue was part of his appeal in his June 2012 substantive appeal and an associated statement by his then-representative.  The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial evaluation in excess of 10 percent for prostate cancer residuals.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


